ROONEY, Chief Justice,
dissenting.
I agree with the majority opinion in its conclusion that appellant did not act within the spirit or letter of the law in connection with this incident. I do not agree that appellee was within the exemptions of § 33-28-103, W.S.1977 (see fn. 1, majority opinion). She should have been licensed under the Real Estate License Act of 1971 (§§ 33-28-101 through 33-28-117, W.S. 1977) before carrying on her activities in connection with this incident. Both parties were, or should have been, aware of this requirement. Inasmuch as each of them came into court with dirty hands, I would leave them as the court first found them.
“The frequently stated maxim that ‘he who comes into equity must come with clean hands’ is an ancient and favorite precept of the equity court.” 27 Am. Jur.2d Equity, § 136.
In Owens v. Capri, 65 Wyo. 325, 202 P.2d 174 (1949), a person who submitted purchaser’s offers to vendor of a ranch in a single real estate transaction was held to be acting as a broker without a license, wherefore he could not enforce an oral agreement with the purchaser for a fee to be paid in assisting the purchaser in acquisition of a ranch. We there said at page 183 of 202 P.2d:
“Although we recognize the apparent hardships sometimes resulting, this court has held that courts will not aid the party to enforce an agreement made in furtherance of acts expressly made illegal by statute. Kennedy v. Lonabaugh, 19 Wyo. 352, 117 P. 1079, Ann.Cas. 1913E, 133; Seamonds v. School Dist. No. 14, 51 Wyo. 477, 68 P.2d 149.
“ ‘The law refuses to enforce illegal contracts as a rule, not but of regard for the party objecting, nor from any wish to protect his interest, but from reasons of public policy.’ Camp v. Bruce, 96 Va. 521, 524, 31 S.E. 901, 43 L.R.A. 146, 70 Am.St.Rep. 873; 2 Elliott on Contracts, Section 1064.”
The sales were not within the exceptions contained in § 33-28-103, W.S.1977. The legislative intent in this respect was there adequately expressed when considered together with other provisions of the act of which it is a part. Licensing is required for those who participate in the activity:
“ * * * for another and for a fee, commission or other valuable consideration, or with the intent or expectation of receiving same, negotiates or attempts to negotiate the listing, sale, purchase, rental, auctioneering, exchange or lease of any real estate or the improvements thereon, or collects rents or attempts to collect rents, or who advertises or holds himself out as engaged in any of the foregoing activities. * * * ” Section 33-28-102(a)(ii), W.S.1977.
Appellee, with assistance from and knowl- . edge of appellant, was certainly doing that. And the exceptions contained in § 33-28-103, W.S.1977 (see fn. 1 in majority opinion) do not apply to this situation. The exceptions are designed to exclude from the licensing requirement those who have occasion to sell real property for others but who are not doing so as a part of their regular business, i.e. attorneys-in-fact operating under a power of attorney, attorneys at law, public officials performing official duties, receivers, trustees, administrators, executors, guardians, those acting under a court order or authority of a will or trust instrument; and “an owner of real estate or to a member of his or her immediate family or to his regular employees with respect to property owned by him.” The only exception having possible application to this incident is the last quoted one.
And it is inapplicable inasmuch as appel-lee was not a regular employee of appellant. Her status may have been that of an “employee” as distinguished from an “independent contractor,” but she was not a “regular” employee within the intent of the statute. The use of the word “regular” by the legislature cannot be said to be a useless gesture.
“ * * * We must give meaning to every word, clause and sentence of the statute and the statute should be construed so that no part will be inoperative or superfluous. **■ *’’ state Board of Equalization v. Cheyenne Newspapers, Inc., *1160Wyo., 611 P.2d 805, 809 (1980). See: Belco Petroleum Corporation v. State Board of Equalization, Wyo., 587 P.2d 204 (1978).
During the period which is subject of this action, appellee was the elected Clerk of the District Court of Sublette County. Her employment by the county was on a full-time basis.
“Each * * * clerk of the district court, * * * shall devote full time to the duties of their respective offices during the term for which they were elected or appointed.” Section 18-3-106, W.S.1977.
Appellee may have been a part-time or irregular employee of appellant, but she was not a regular employee of it within the intent of the statute.
Additionally, the exception in the statute was intended to allow one other than a licensed real estate broker or salesman to sell his own property and to utilize the members of his immediate family or those regularly working for him in such role. To go beyond the scope of this intention and to allow a licensed real estate broker to use unlicensed people to sell real property for him simply because he has taken title thereto in his own name would be contrary to the entire purpose of the Real Estate License Act of 1971. And many brokers do buy real property or take it in trade in the course of their real estate business, which property they subsequently sell. Under the holding of the majority opinion, unlicensed individuals could be employed to do so. The very intent and purpose of the act will be thwarted by judicially legislating such a loophole.
A temptation exists to weigh the relative dereliction of the parties and to make an award to the one whose hands are least dirty, but such is not a function of the court.
I would remand the case with instructions to vacate the judgment and to dismiss the case.